Citation Nr: 1111651	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-33 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) from two rating decisions dated in April 2005 and May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, inter alia, denied service connection for hearing loss and a bilateral foot disorder.

This matter was previously before the Board in January 2009, at which time the Board found that new and material evidence had been received to reopen a previously denied claim for service connection for a bilateral foot disorder, and remanded the current issues on appeal for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.

As support of his claim, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing) in November 2008.  The transcript of the hearing is associated with the claims folder and has been reviewed.  


FINDINGS OF FACT

1.  There is probative evidence that the Veteran's bilateral hearing loss was incurred in service.

2.  There is clear and unmistakable evidence that the Veteran entered active service in September 1972 with a pre-existing bilateral foot disorder.

5.  There is clear and unmistakable evidence that the Veteran's bilateral foot disorder was not aggravated beyond its natural progression by service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A bilateral foot disorder clearly and unmistakably existed prior to the Veteran's entry into military service, and the presumption of soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307 (2010).

3.  A bilateral foot disorder that pre-existed service was not aggravated during service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in February 2005 and March 2009.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, a letter dated in March 2006 and the March 2009 VCAA letter further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, additional VCAA notice was provided in March 2009, after issuance of the initial unfavorable AOJ decisions in April 2005 and May 2005.  However, both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in February 2005, followed by subsequent VCAA and Dingess notice in March 2006 and March 2009, the RO readjudicated the claim in an SSOC dated in November 2009.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and medical records from the Social Security Administration (SSA).  Private treatment records also have been associated with the claims file.  Further, the Veteran and his representative have submitted statements in connection with his claim.  The Veteran also has been afforded an opportunity to provide testimony before the undersigned Veterans Law Judge.  He also has been provided VA examinations in support of his claims for service connection.  There is no indication that any additional evidence has not been obtained.  Therefore, the Board is satisfied that all relevant evidence identified by the Veteran has been obtained, and that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its January 2009 remand.  Specifically, the RO was instructed to provide the Veteran with notice pursuant to the VCAA and to Dingess, supra; to obtain all relevant VA treatment records dated after November 2005; to obtain Social Security Administration (SSA) medical records concerning the Veteran; and to provide the Veteran a VA examination of his feet to determine whether his pre-existing bilateral foot disorder was aggravated by his military service; and to provide him a VA examination of his hearing loss to determine the nature and etiology of such a disorder.  

The Board finds that the RO has complied with these instructions to the extent possible.  The RO provided the Veteran with notice pursuant to VCAA and Dingess, supra; obtained his VA medical records dated after November 2005; and obtained his SSA medical records.  The Board further finds that the VA examination reports dated in April 2009 substantially comply with the Board's January 2009 remand directives as they responded to the questions posed in the Board's January 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis - Bilateral Hearing Loss

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that his current bilateral hearing loss resulted from exposure to acoustic trauma during service.  

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA audiology examination in April 2009 revealed that the Veteran has bilateral hearing loss.  Results from the April 2009 audiogram showed pure tone thresholds, in decibels (dB), as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
-
20
15
65
85
LEFT
-
20
35
65
85

Thus, there is evidence that the Veteran currently has bilateral hearing loss within VA standards.  The Veteran also has been fitted with a hearing aid, which is also proof that he currently has bilateral hearing loss.

As part of his claim, the Veteran also must present evidence etiologically linking his current bilateral hearing loss to active military service.  In this vein, the April 2009 VA examiner's positive nexus opinion shows support in favor of the claim.  Specifically, the April 2009 VA examiner observed that the Veteran's separation examination in March 1974 showed normal hearing with the exception of a threshold of 55 dB at 6000 Hertz; however, this result could not be compared to the May 1972 enlistment examination as that examination did not include 6000 Hertz as part of the audiology testing.  However, the April 2009 VA examiner indicated that the evidence shows that the Veteran had normal hearing in both ears through 4000 Hertz until 1974, when the testing results show a high-frequency hearing loss in the left ear.  The examiner indicated that, considering the Veteran's report of hearing loss dating back to 1974 and his reports of exposure to high levels of aircraft noise without hearing protection during his two-year military service, it is at least likely as not that some hearing loss was caused by military noise exposure.  See VA examination report dated in April 2009.   

While the April 2009 VA examiner also opined that there are other causes for the  subsequent post-service worsening of the Veteran's hearing loss, and that the current magnitude of the Veteran's hearing loss cannot be wholly attributed to his military service, the Board observes that the cause of progression of the Veteran's hearing loss is not at issue here.  Rather, the issue is whether the Veteran's bilateral hearing loss was incurred during the Veteran's military service; in that regard, the April 2009 VA examiner has indicated that it was.

In summary, evidence shows current bilateral hearing loss that was incurred during service.  Thus, the Board concludes that, based on these medical findings, and with resolution of doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the precise nature and extent of the Veteran's now service-connected bilateral hearing loss is not before the Board at this time.  Only when the RO rates the hearing loss will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Analysis - Bilateral Foot Disorder

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion holding that, in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  

This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry, but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran contends that his pre-existing bilateral foot disorder progressively worsened during active duty.  See, e.g., Travel Board hearing transcript dated in November 2008.

As previously mentioned, the first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination in April 2009 revealed that the Veteran currently has bilateral congenital foot deformities.  Thus, there is sufficient evidence that the Veteran currently has a bilateral foot disorder.

A review of the Veteran's STRs shows that his May 1972 enlistment examination indicated a minor 5th toe deformity, bilaterally.  He subsequently complained of pain in his feet several times beginning in November 1973 and several times in 1974.  In February 1974, he was evaluated and special shoes were ordered to be worn for two weeks.  In March 1974, the Veteran underwent a Medical Board Evaluation (MBE), and was found to have metatarsal varus and claw toes that existed prior to service, but was not aggravated by service.  Therefore, the Veteran clearly and unmistakably had a bilateral foot disorder prior to beginning his active military service in September 1972.  See 38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).

Because the Veteran's bilateral foot disorder existed prior to his active service, he is not entitled to the presumption of soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  His STRs provide clear and unmistakable evidence supporting this conclusion.  See id. 

Thus, in accordance with VAOPGCPREC 3-2003, it follows that VA is not required to show there was clearly and unmistakably no aggravation of the Veteran's pre-existing bilateral foot disorder during service beyond its natural progression.  Rather, it is the Veteran's burden to show a chronic (i.e., permanent) worsening of his pre-existing bilateral foot disorder during service.  In other words, he may only bring a claim for aggravation of this pre-existing condition.  Wagner, 370 F.3d at 1096.

As already alluded to, a pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Moreover, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).    

In this respect, an April 2009 VA examiner provided a detailed examination of the Veteran, noting that he was medically boarded out of service because of a bilateral foot deformity that occurred prior to service.  The diagnoses were pes equinus and hammertoes in both feet.  The VA examiner concluded that the Veteran's current foot disorder is the normal progression of his pre-existing bilateral foot disorder.  There is no clear and unmistsakable evidence, based on his service medical records, that he had an increase in severity for his foot disorder during his period of service.  See VA examination report dated in April 2009.  Therefore, there is clear and unmistakable evidence that the Veteran's pre-existing bilateral foot disorder was not aggravated by his service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). See also Wagner, supra; VAOPGCPREC 3-2003.    

The Veteran, through his representative, argues that the April 2009 VA examination of his feet was inconclusive because the examination encompassed two entirely separate issues, bilateral foot disorder and hypertension, in particular, and that the examiner did not provide an opinion as to whether anything in service could have aggravated the Veteran's bilateral foot disorder.  

In this regard, the Board notes that the April 2009 VA examiner is a medical doctor capable of providing an examination with regard to various unrelated disorders.  The Veteran failed to indicate the reasons he thinks the April 2009 VA examiner, being a medical doctor, is unqualified to provide an examination with regard to his varied disorders.  Further, the Board finds that the April 2009 VA examiner responded adequately to the Board's questions with regard to any in-service aggravation.  The April 2009 VA examiner is not required to speculate whether anything in service could have aggravated the Veteran's bilateral foot disorder.  Rather, he indicated that there is no clear and unmistakable evidence that the Veteran's bilateral foot disorder was aggravated by his military service.
  
Accordingly, as the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder, on the basis of aggravation of a pre-existing condition during service, the "benefit of the doubt" rule is not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for a bilateral foot disorder is denied.





____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


